Citation Nr: 0514857	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  96-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 
percent for a cervical spine disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of Haglund's deformity of 
the left heel.

4.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of Haglund's deformity of 
the right heel.

5.  Entitlement to an original disability rating in excess of 
40 percent for fibromyalgia, manifested by joint pain, 
fatigue, sleep disturbance, stiffness, paresthesia, 
headaches, irritable bowel symptoms, and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to April 
1985 and from November 1990 to August 1991.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, dated in September 1997.  The decision, in 
pertinent part, denied the veteran's claim of entitlement to 
service connection for PTSD and denied her claims of 
entitlement to ratings greater than 10 percent each for her 
right and left postoperative residuals of Haglund's deformity 
of the heels.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran submitted a letter, received in May 2005, that 
necessitates the remand of her appeals of the captioned 
issues.

In the May 2005 letter, the veteran reported that there was 
new information in her medical records at the VA clinic in 
Rockland, IL, and also the Madison VA hospital.  VA treatment 
and evaluation records are constructively included within the 
record. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
If records of VA treatment or evaluation are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records. Id.  
Because she did not specify to which disability these records 
were pertinent, her appeal must be remanded and the 
referenced records attached to her claims folder in order to 
comply with the duty to assist.  

Additionally, the Board notes that in a March 2005 rating 
decision the Appeals Management Center (AMC), in Washington, 
DC granted the veteran entitlement to service connection for 
fibromyalgia, manifested by joint pain, fatigue, sleep 
disturbance, stiffness, paresthesia, headaches, irritable 
bowel symptoms, and depression.  In the May 2005 letter, the 
veteran noted that she wanted to appeal the decision on the 
depression condition.  She noted the depression she suffers 
had increased due to her pain and weakness.  The Board notes, 
that because the AMC included her rating for depression as 
part of the service-connected fibromyalgia - rated as 40 
percent disabling under Diagnostic Code (DC) 5024 - her 
disagreement with the decision regarding her depression is in 
effect a disagreement with the rating of the service-
connected fibromyalgia.  

Because this disagreement has placed the appropriate rating 
of the veteran's fibromyalgia in appellate status, 
technically a remand is required for preparation of a 
Statement of the Case (SOC) addressing the issue.  The need 
to issue a SOC for the appellant's appeal is a procedural 
"defect" requiring a remand.  Manlincon v. West, 
12Vet. App. 238(1999); see also Archibold v. Brown, 
9Vet. App. 124, 130 (1996).  The Board is cognizant that the 
agency of original jurisdiction neither directly received the 
notice of disagreement nor had the opportunity to issue such 
an SOC prior to this Remand; nevertheless, United States 
Court of Appeals for Veterans Claims (Court) precedent 
requires the issue be remanded for issuance of an SOC.

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran since 
March 2005 for PTSD or her postoperative 
residuals of Haglund's deformity of the 
right and left heels.  After securing the 
necessary release, the RO should obtain 
these records.  Specifically, the AMC/RO 
should insure that all medical records 
from the VA clinic in Rockland, IL, and 
also the Madison VA hospital have been 
attached to the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If further pertinent evidence 
has been added to the file, and the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

3.  The RO should undertake appropriate 
action pursuant to 38 C.F.R. §19.26 
(2004), including issuance of an SOC, in 
response to the May 2005 notice of 
disagreement initiating an appeal on the 
issue of entitlement to an original 
disability rating in excess of 40 percent 
for fibromyalgia, manifested by joint 
pain, fatigue, sleep disturbance, 
stiffness, paresthesia, headaches, 
irritable bowel symptoms, and depression.  
The veteran and her representative should 
be notified of the requirement that a 
timely substantive appeal must be 
received to complete an appeal as to 
these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




